                      Case 1:20-cr-00681-JPC Document 47 Filed 12/22/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                              USA                              )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cr-00681
                        Marianna Levin                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Marianna Levin                                                                                               .


Date:          12/22/2020                                                               s/Alexandra Conlon
                                                                                         Attorney’s signature


                                                                                 Alexandra Conlon -BAR #5331855
                                                                                     Printed name and bar number
                                                                                     Kaplan Hecker and Fink
                                                                                   350 Fifth Avenue, Suite 7110
                                                                                      New York, NY 10118

                                                                                               Address

                                                                                    aconlon@kaplanhecker.com
                                                                                            E-mail address

                                                                                          (212) 763-0883
                                                                                          Telephone number

                                                                                          (212) 564-0883
                                                                                             FAX number
